Exhibit 10.1

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

This FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of December 16, 2011, (this
“Amendment”) is by and among Granite City Food & Brewery Ltd., a Minnesota
corporation (the “Borrower”), the various institutions from time to time party
to the Credit Agreement described below as Lenders which are also party hereto,
and Fifth Third Bank, an Ohio banking corporation, as Administrative Agent.

 

WITNESSETH:

 

WHEREAS, the Borrower, the Administrative Agent and the Lenders have entered
into that certain Credit Agreement dated as of May 10, 2011 (as the same has
been and hereafter may be amended, restated, supplemented or otherwise modified
and in effect from time to time, the “Credit Agreement”; capitalized terms used
herein and not defined herein shall have the meanings ascribed thereto in the
Credit Agreement); and

 

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend the Credit Agreement in certain respects, in each case in
accordance with the terms and subject to the conditions herein set forth; and

 

WHEREAS, the Administrative Agent and the Lenders party hereto agree to
accommodate such requests of the Borrower, in each case on the terms and subject
to the conditions herein set forth.

 

NOW, THEREFORE, in consideration of the foregoing, the covenants and conditions
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Section 1.                                            Amendment to Credit
Agreement.  Effective solely upon satisfaction of each of the conditions
precedent set forth in Section 2 below, the Credit Agreement is hereby amended
by deleting Schedule 1 attached thereto and substituting Schedule 1 attached
hereto therefor.

 

Section 2.                                            Conditions to
Effectiveness of this Amendment.  Notwithstanding anything to the contrary set
forth herein, this Amendment shall become effective upon satisfaction in a
manner reasonably satisfactory to the Administrative Agent of each of the
following conditions:

 

(a)                                  the delivery to the Administrative Agent of
a counterpart of this Amendment executed by Borrower, the Administrative Agent
and the Lenders;

 

(b)                                 the accuracy of the representations and
warranties contained in Section 3 hereof;

 

(c)                                  receipt by the Administrative Agent of a
copy of the acknowledgment attached hereto duly executed and delivered by each
of Subsidiary of the Borrower signatory thereto;

 

--------------------------------------------------------------------------------


 

(d)                                 receipt by the Administrative Agent, in
immediately available funds, a fully-earned, non-refundable amendment fee in an
amount equal to $20,000;

 

(e)                                  receipt by the Administrative Agent of such
other documents and instruments listed on Schedule 2 attached hereto; and

 

(f)                                    no Default or Event of Default shall have
occurred and be continuing.

 

Section 3.                                            Representations and
Warranties.

 

To induce the Administrative Agent and the Lenders to enter into this Amendment,
the Borrower hereby represents and warrants to the Administrative Agent and the
Lenders that, as of the date hereof:

 

(a)                                  each of the representations and warranties
made by such Person contained in the Loan Documents are true and correct in all
material respects as of such date (except to the extent any such representations
or warranties are already qualified by materiality, in which event they shall be
true and correct in all respects, and except to the extent such representations
and warranties relate to an earlier date, in which case they are true and
correct in all material respects (except to the extent any such representations
or warranties are already qualified by materiality, in which event they shall be
true and correct in all respects) as of such date));

 

(b)                                 the Borrower has full right and authority to
enter to execute, deliver and perform its obligations under this Amendment and
the Credit Agreement, as amended hereby;

 

(c)                                  the execution, delivery and performance by
the Borrower of this Amendment and the Credit Agreement, as amended hereby, have
been duly authorized by all necessary action by the Borrower;

 

(d)                                 the execution, delivery and performance by
such Person of this Amendment and the Credit Agreement, as amended hereby, and
the consummation of the transactions contemplated by this Amendment and the
Credit Agreement, as amended hereby, do not and will not (i) contravene or
constitute a default under (i) any provision of law or any judgment, injunction,
order or decree binding upon the Borrower or any Subsidiary, if any, in each
case where such contravention or default, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect or (x) any
provision of the organizational documents (e.g., charter, articles of
incorporation, by-laws, articles of association, operating agreement,
partnership agreement or other similar document) of the Borrower or any
Subsidiary, (y) contravene or constitute a default under any covenant, indenture
or agreement of or affecting the Borrower or any Subsidiary or any of its
Property, in each case, where such contravention or default, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect or
(iii) result in the creation or imposition of any Lien on any Property of the
Borrower or any Subsidiary other than the Liens granted in favor of the
Administrative Agent pursuant to the Collateral Documents;

 

2

--------------------------------------------------------------------------------


 

(e)                                  this Amendment and the Credit Agreement, as
amended hereby, each constitute, the legal, valid and binding obligation of the
Borrower, enforceable against such Person in accordance with its terms, except
as may be limited by bankruptcy, insolvency, reorganization, moratorium or
similar laws relating to or limiting creditors’ rights generally or by equitable
principles relating to enforceability; and

 

(f)                                    no Default or Event of Default presently
exists.

 

Section 4.                                            Good Standing
Certificates.  As soon as reasonably practicable, but in no event later than
fifteen (15) Business Days after the date hereof, the Loan Parties shall deliver
or cause to be delivered to the Administrative Agent in form and substance
reasonably satisfactory to the Administrative Agent, a good standing certificate
in respect of each Loan Party issued by the secretary of state or equivalent
office of the state of organization or formation of each Loan Party.

 

Section 5.                                            Reference and Effect on
the Credit Documents.

 

(a)                                  On and after the date hereof, each
reference in the Credit Agreement to “this Agreement,” “hereunder,” “hereof” or
words of like import referring to the Credit Agreement, and each reference in
the other Loan Documents to the “Credit Agreement,” shall mean and be a
reference to the Credit Agreement, as amended or otherwise modified hereby.

 

(b)                                 The Credit Agreement and each of the other
Loan Documents, as specifically amended or otherwise modified by this Amendment,
are and shall continue to be in full force and effect and are hereby in all
respects ratified, confirmed and reaffirmed.

 

(c)                                  The execution, delivery and effectiveness
of this Amendment shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of any Lender, any L/C Issuer or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of any of the Loan Documents.  The Credit Agreement and the other
Loan Documents are in full force and effect and are hereby in all respects
ratified and confirmed.

 

(d)                                 Except as expressly set forth herein,
nothing contained in this Amendment and no action by, or inaction on the part
of, any Lender, any L/C Issuer or the Administrative Agent shall, or shall be
deemed to, directly or indirectly constitute a consent to or waiver of any past,
present or future violation of any provisions of the Credit Agreement or any
other Loan Document.

 

(e)                                  This Amendment is a Loan Document.

 

Section 6.                                            GOVERNING LAW AND
JURISDICTION.

 

(a)                                  GOVERNING LAW.  THIS AMENDMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE

 

3

--------------------------------------------------------------------------------


 

STATE OF ILLINOIS.

 

(b)                                 SUBMISSION TO JURISDICTION.  Each party
hereto hereby submits to the nonexclusive jurisdiction of the United States
District Court for the Northern District of Illinois and of any State of
Illinois court located in the City of Chicago for purposes of all legal
proceedings arising out of or relating to this Amendment or the transactions
contemplated hereby.  Each party hereto irrevocably waives, to the fullest
extent permitted by law, any objection which it may now or hereafter have to the
laying of the venue of any such proceeding brought in such a court and any claim
that any such proceeding brought in such a court has been brought in an
inconvenient forum.  THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS
HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED THEREBY.

 

Section 7.                                            Miscellaneous.

 

(a)                                  No Waiver, Etc.  Except as otherwise
expressly set forth herein, nothing in this Amendment is intended or shall be
deemed or construed to extend to or affect in any way any of the Obligations or
any of the rights and remedies of the Administrative Agent, any Lender or any
L/C Issuer arising under the Credit Agreement, any of the other Loan Documents
or applicable law. The failure of the Administrative Agent, any Lender or any
L/C Issuer at any time or times hereafter to require strict performance by any
Loan Party or any other Person obligated under any Loan Document of any of the
respective provisions, warranties, terms and conditions contained herein or
therein shall not waive, affect or diminish any right of such Person at any time
or times thereafter to demand strict performance thereof; and no rights of the
Administrative Agent, any Lender or any L/C Issuer hereunder shall be deemed to
have been waived by any act or knowledge of such Person, or any of its agents,
attorneys, officers or employees, unless such waiver is contained in an
instrument in writing signed by an authorized officer of such Person and
specifying such waiver.  Except as otherwise expressly set forth herein, no
waiver by the Administrative Agent, any Lender or any L/C Issuer of any of its
rights or remedies shall operate as a waiver of any other of its rights or
remedies or any of its rights or remedies on a future occasion at any time and
from time to time.  All terms and provisions of the Credit Agreement and each of
the other Loan Documents remain in full force and effect, except to the extent
expressly modified by this Amendment.

 

(b)                                 Execution in Counterparts.  This Amendment
may be executed by one or more of the parties to this Amendment on any number of
separate counterparts, and all of such counterparts taken together shall be
deemed to constitute one and the same instrument.  Any party hereto may execute
and deliver a counterpart of this Amendment by delivering by facsimile
transmission or electronic mail in portable document format a signature page of
this Amendment signed by such party, and such signature shall be treated in all
respects as having the same effect as an original signature.

 

(c)                                  Severability.  The invalidity, illegality
or unenforceability of any provision in or obligation under this Amendment in
any jurisdiction shall not affect or impair the

 

4

--------------------------------------------------------------------------------


 

validity, legality or enforceability of the remaining provisions or obligations
under this Amendment or of such provision or obligation in any other
jurisdiction.

 

(d)                                 No Third Party Beneficiaries.  This
Amendment shall be binding upon and inure to the benefit of each party hereto
and their respective successors and assigns.  No Person other than the parties
hereto, their respective successors and assigns and any other Lender shall have
rights hereunder or be entitled to rely on this Amendment, and all third-party
beneficiary rights are hereby expressly disclaimed.

 

(e)                                  Section Titles.  The section and subsection
titles contained in this Amendment are included for convenience only, shall be
without substantive meaning or content of any kind whatsoever, and are not a
part of the agreement between the Administrative Agent, the Lenders and the L/C
Issuers, on the one hand, and the Borrower and Holdings on the other hand.  Any
reference in this Amendment to any “Section” refers, unless the context
otherwise indicates, to a section of this Amendment.

 

- Remainder of page intentionally blank -

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the day and year first above written.

 

 

 

BORROWER:

 

 

 

GRANITE CITY FOOD & BREWERY LTD., a Minnesota corporation

 

 

 

 

 

By:

/s/ Steven J. Wagenheim

 

Name:

Steven J. Wagenheim

 

Title:

President

 

First Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the day and year first above written.

 

 

AGENT AND LENDERS:

 

 

 

FIFTH THIRD BANK, an Ohio banking corporation, as Administrative Agent and as a
Lender

 

 

 

 

 

By:

/s/ Aaron L. Markos

 

Name:

Aaron L. Markos

 

Title:

Vice President

 

First Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

Reference is hereby made to the foregoing First Amendment to Credit Agreement
dated as of December 16, 2011 (the “Amendment”) by and among Granite City Food &
Brewery Ltd., a Minnesota corporation (the “Borrower”), the various institutions
from time to time party to the Credit Agreement described therein as Lenders
which are also party thereto, and Fifth Third Bank, an Ohio banking corporation,
as Administrative Agent. Capitalized terms used and not defined herein shall
have the respective meanings ascribed to them in the Credit Agreement referred
to in the Amendment.

 

Each of the undersigned hereby (a) acknowledges receipt of a copy of the
Amendment, and (b) agrees the Security Agreement remains in full in force and
effect with respect to such Person and that the terms and provisions of the
Amendment do not modify or otherwise affect in any way any of such Person’s
obligations and liabilities under the Security Agreement or any of the other
Loan Documents, all of which obligations and liabilities are hereby ratified,
confirmed and reaffirmed.

 

- Remainder of page intentionally blank -

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the day and year first above written.

 

 

GRANITE CITY OF INDIANA, INC., an Indiana corporation, as a Guarantor

 

GRANITE CITY RESTAURANT OPERATIONS, INC., a Minnesota corporation, as a
Guarantor

 

 

 

 

 

 

By:

/s/ James G. Gilbertson

 

By:

/s/ James G. Gilbertson

Name:

James G. Gilbertson

 

Name:

James G. Gilbertson

Title:

Chief Financial Officer

 

Title:

Chief Financial Officer

 

 

 

GRANITE CITY — ARKANSAS, INC., an Arkansas corporation, as a Guarantor

 

GRANITE CITY — PEORIA, INC., an Illinois corporation, as a Guarantor

 

 

 

 

 

 

By:

/s/ James G. Gilbertson

 

By:

/s/ James G. Gilbertson

Name:

James G. Gilbertson

 

Name:

James G. Gilbertson

Title:

Chief Financial Officer

 

Title:

Chief Financial Officer

 

 

 

GRANITE CITY — ORLAND PARK, INC., an Illinois corporation, as a Guarantor

 

GRANITE CITY OF KANSAS LTD., a Kansas corporation, as a Guarantor

 

 

 

 

 

 

By:

/s/ James G. Gilbertson

 

By:

/s/ James G. Gilbertson

Name:

James G. Gilbertson

 

Name:

James G. Gilbertson

Title:

Chief Financial Officer

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

GRANITE CITY — CREVE COEUR, INC., a Missouri corporation, as a Guarantor

 

GRANITE CITY OF OHIO, INC., an Ohio corporation, as a Guarantor

 

 

 

 

 

 

By:

/s/ James G. Gilbertson

 

By:

/s/ James G. Gilbertson

Name:

James G. Gilbertson

 

Name:

James G. Gilbertson

Title:

Chief Financial Officer

 

Title:

Chief Financial Officer

 

 

 

GRANITE CITY — ROCKFORD, INC., an Illinois corporation, as a Guarantor

 

 

 

 

 

 

 

 

By:

/s/ James G. Gilbertson

 

 

Name:

James G. Gilbertson

 

 

Title:

Chief Financial Officer

 

 

 

--------------------------------------------------------------------------------


 

Schedule 1

 

COMMITMENTS

 

NAME OF
LENDER

 

TERM LOAN
COMMITMENT

 

LINE OF CREDIT COMMITMENT

 

 

 

 

 

Fifth Third Bank

 

$

5,000,000.00

 

(a) from the Closing Date through December 16, 2011, $5,000,000.00;

 

 

 

 

 

 

 

 

 

(b) from December 16, 2011, until the earlier to occur of (x) a consummation of
a Permitted Sale-Leaseback of the Troy Property or (y) April 30, 2012,
$7,000,000; and

 

 

 

 

 

 

 

 

 

(c) thereafter, $5,000,000

 

--------------------------------------------------------------------------------


 

Schedule 2

 

AMENDMENT CHECKLIST

 

1.

 

First Amendment to Credit Agreement

 

 

 

2.

 

Amended and Substitute Line of Credit Note payable to Fifth Third Bank by
Borrower

 

 

 

3.

 

Opinion of Briggs & Morgan, Professional Association with respect to First
Amendment to Credit Agreement

 

 

 

4.

 

Insurance Endorsements and Certificates naming Administrative Agent as loss
payee with respect to property and casualty policies and Administrative Agent
and Lenders as additional insured with respect to liability policies

 

 

 

5.

 

Secretary’s Certificate of Borrower, certifying as to no change as to Articles
of Incorporation or Bylaws

 

Exhibit A                                               Resolutions
Exhibit B                                                 Incumbency

 

 

 

6.

 

Good Standing Certificates of Loan Parties

 

 

 

7.

 

Lien Searches

 

--------------------------------------------------------------------------------